Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 11/01/2021, with respect to the 35 U.S.C. 112(b) rejection of claims 3, 10, 16, and 18 have been fully considered and are persuasive. The cancellation of claims 3, 10, and 16, and the amendments to claim 18 overcome the previous rejections. The 35 U.S.C. 112(b) rejections of claims 3, 10, 16, and 18 have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-9, 11-15, 17-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deransart et al. (U.S. 10,433,967).
Regarding claim 1, Deransart et al. discloses a stem component for implantation in at least a metaphysis of a long bone, the stem component comprising: a body portion (34, Fig. 3) comprising an exterior surface (35, Fig. 4b), wherein the exterior surface (35) of the body portion (34) comprises a convex hemispherical shape portion (col. 9, lines 16-18); and a shaft portion (90 and 32) integrally formed with the body portion and extending outwardly from the exterior surface (35) of the body portion (34) along a longitudinal shaft centerline (Fig. 3), wherein the shaft portion (90 and 32) comprises three longitudinal ridges (92, 94, and 96) arranged around the shaft centerline, wherein each ridge ridges (92, 94, and 96) extends radially away from the shaft centerline a first distance near the body portion (34) and a second distance farther from the body portion (34), wherein the second distance is less than the first distance (Figs. 3-4c).
Regarding claim 2, Deransart et al. discloses the stem component of claim 1, wherein the body portion (34) comprises an interior socket (36) comprising a plurality of noncircular holes (holes formed by ridges 47, Fig. 5a) arranged around a center of the socket (36; Fig. 3) and extending through the body portion (34; Fig. 5a). These holes would be considered noncircular as the ridges (47) which form them extend from the sidewall (41) of the interior socket (36; col. 10, lines 65-67) and would therefore have the same exterior shape as the shape of the sidewall (41), which may be noncircular (col. 9, lines 51-53).
Regarding claim 4, Deransart et al. discloses the stem component of claim 1, wherein the body portion (34) comprises an interior socket (36) comprising a central hole (42) in a bottom surface of the socket (36) and extending through the body portion (34; Fig. 5).
Regarding claim 5, Deransart et al. discloses the stem component of claim 1, wherein the shaft portion (90 and 32) comprises a cross-sectional shape comprising a Y-shape (Figs. 4a and 4d).
Regarding claim 6, Deransart et al. discloses the stem component of claim 1, wherein each ridge (92, 94, and 96) comprises a first transverse width (as shown in Figs. A and B, derived from Figs. 4a and 

    PNG
    media_image1.png
    412
    307
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    604
    451
    media_image2.png
    Greyscale

Regarding claim 7, Deransart et al. discloses the stem component of claim 1, wherein each ridge (92, 94, and 96) is separate from the other ridges (92, 94, and 96) near the body portion (34), wherein the ridges (92, 94, and 96) merge together farther from the body portion (Figs. 3-4c).

Regarding claim 8, Deransart et al. discloses an implant assembly comprising: an articular component (12 of Fig. 1a or 22 of Fig. 2a) comprising an articular surface (outer surface of 12 or 11), the articular surface comprising a first hemispherical shape portion (54 of Fig. 7 or 84 of Fig. 13); and a stem component (30, Figs. 1a and 2a) couplable with the articular component (12 or 22) and configured for implantation in at least a metaphysis of a long bone, the stem component (30) comprising: a body portion (34, Fig. 3) comprising an exterior surface (35, Fig. 4b), wherein the exterior surface (35) of the body portion comprises a second convex hemispherical shape portion (col. 9, lines 16-18); and a shaft portion (90 and 32) integrally formed with the body portion (34) and extending outwardly from the exterior surface of the body portion (34) along a longitudinal shaft centerline (Fig. 3), wherein the shaft portion (90 and 32) comprises a cross-sectional shape comprising three lobes (92, 94, and 96), wherein each lobe (92, 94, and 96) extends radially away from the shaft centerline (Fig. 3), wherein the shaft portion comprises a first cross-sectional overall outer diameter near the body portion and a second cross-sectional overall outer diameter farther from the body portion, wherein the second cross-sectional overall outer diameter is less than the first cross-sectional overall outer diameter (Figs. 3-4d).
Regarding claim 9, Deransart et al. discloses the implant assembly of claim 8, wherein the body portion (34) comprises an interior socket (36) comprising a plurality of noncircular holes (holes formed by ridges 47, Fig. 5a) arranged around a center of the socket (36; Fig. 3) and extending through the body portion (34; Fig. 5a). These holes would be considered noncircular as the ridges (47) which form them extend from the sidewall (41) of the interior socket (36; col. 10, lines 65-67) and would therefore have the same exterior shape as the shape of the sidewall (41), which may be noncircular (col. 9, lines 51-53).
Regarding claim 11, Deransart et al. discloses the implant assembly of claim 8, wherein the body portion (34) comprises an interior socket (36) comprising a central hole (42) in a bottom surface of the socket (36) and extending through the body portion (34; Fig. 5).
Regarding claim 12, Deransart et al. discloses the implant assembly of claim 8, wherein the shaft portion (90 and 32) comprises a cross-sectional shape comprising a Y-shape (Figs. 4a and 4d).
Regarding claim 13, Deransart et al. discloses the implant assembly of claim 8, wherein each shaft portion (92, 94, and 96) comprises a first transverse width (as shown in Figs. A and B, derived from Figs. 4a and 4c) near the body portion (34) and a second transverse width (as shown in Figs. A and B) farther from the body portion (34), wherein the second transverse width is less than the first transverse width.

Regarding claim 14, Deransart et al. discloses a stem component for implantation in at least a metaphysis of a long bone, the stem component comprising: a body portion (34, Fig. 3) comprising an exterior (35, Fig. 4b), wherein the exterior (35) comprises a portion of a sphere (col. 9, lines 16-18); and a shaft portion (90 and 32) integrally formed with the body portion (34) and extending outwardly from the exterior of the body portion (34) along a longitudinal shaft centerline (Fig. 3), wherein the shaft portion (90 and 32) comprises three longitudinal columns (92, 94, and 96) arranged around the shaft centerline, wherein each column (92, 94, and 96) is separate from the remaining columns (92, 94, and 96) near the body portion (34; Figs. 3-4c), wherein the columns  (92, 94, and 96) merge together farther from the body portion (34, Figs. 3-4c), and wherein one of the three longitudinal columns (92) comprises a superimposed longitudinal groove (98) formed therein (Fig. 3).
Regarding claim 15, Deransart et al. discloses the stem component of claim 14, wherein the body portion (34) comprises an interior socket (36) comprising a plurality of noncircular holes (holes formed by ridges 47, Fig. 5a) arranged around a center of the socket (36; Fig. 3) and extending through the body portion (34; Fig. 5a). These holes would be considered noncircular as the ridges (47) which form them extend from the sidewall (41) of the interior socket (36; col. 10, lines 65-67) and would therefore have the same exterior shape as the shape of the sidewall (41), which may be noncircular (col. 9, lines 51-53).
Regarding claim 17, Deransart et al. discloses the stem component of claim 14, wherein the body portion (34) comprises an interior socket (36) comprising a central hole (42) in a bottom surface of the socket (36) and extending through the body portion (34; Fig. 5).
Regarding claim 18, Deransart et al. discloses the stem component of claim 14, wherein the body portion (34) comprises an interior socket (36) comprising a hole (42) extending through the body portion (34; Fig. 5), wherein the stem component (30) comprises a cavity (104, Fig. 5) near the body portion (34), wherein the cavity (104) is surrounded by the columns (92, 94, and 96), wherein the hole (42) and the cavity (104) are open to each other (Fig. 5; col. 18, lines 49-51).
Regarding claim 19, Deransart et al. discloses the stem component of claim 14, wherein the shaft portion (90 and 32) comprises a first cross-sectional overall outer diameter near the body portion (34) and a second cross-sectional overall outer diameter farther from the body portion (34), wherein the second cross-sectional overall outer diameter is less than the first cross-sectional overall outer diameter (Figs. 3-4c).
Regarding claim 20, Deransart et al. discloses the stem component of claim 14, wherein each column (92, 94, and 96) comprises a first transverse width (as shown in Figs. A and B, derived from Figs. 4a and 4c) near the body portion (34) and a second transverse width (as shown in Figs. A and B) farther from the body portion (34), wherein the second transverse width is less than the first transverse width.

Regarding claim 21, Deransart et al. discloses the implant assembly of claim 8, wherein: the articular component (22) comprises a convex articular component (Fig. 2a); and the first hemispherical shape portion (84) comprises a first convex hemispherical shape portion (Fig. 13).
Regarding claim 22, Deransart et al. discloses the implant assembly of claim 8, wherein: the articular component (12) comprises a concave articular component (Fig. 8); and the first hemispherical shape portion (54) comprises a first concave hemispherical shape portion (Fig. 8).
Regarding claim 23, Deransart et al. discloses the stem component of claim 14, wherein the superimposed longitudinal groove (98) comprises a concave surface (Fig. 3) extending along the one of the three longitudinal columns (92).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774